IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIE L. HINES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4320

GOVERNOR RICK SCOTT, et al.,

     Respondent.
___________________________/

Opinion filed February 6, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Willie L. Hines, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.